Citation Nr: 0837613	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-41 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for service-
connected hemorrhoids with pruritus ani.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to July 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for 
internal hemorrhoids as secondary to service-connected 
Crohn's disease with ulcers, inflamed colon and high grade 
stricture at the right side ileo-colonic anastomosis.  

In March 2006, the veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Decision Review 
Officer (DRO).  A transcript of this hearing is in the 
veteran's claims folder.  In an October 2006 statement, the 
veteran withdrew his request for a personal hearing.  
38 C.F.R. § 20.704(e).  Accordingly, the Board will proceed 
with consideration of this appeal based on the evidence of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran does not have external or internal hemorrhoids 
that are large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences or that 
have persistent bleeding with anemia, or with fissures.






CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hemorrhoids with pruritus ani have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic 
Code 7336, 7337 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for hemorrhoids.  In this regard, once service 
connection is granted and an initial disability rating and 
effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the veteran in 
December 2004 before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.  Moreover, the veteran testified during his March 
2006 DRO hearing that he was familiar with the diagnostic 
code pertaining to his claim on appeal.  The Board also notes 
that the veteran received the Dingesss notice information in 
an October 2007 letter and the claim was subsequently 
readjucadiacted thereafter in a January 2008 supplemental 
statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service treatment 
records as well as all identified VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claim.  The 
veteran was asked to inform VA if he had any additional VA or 
private treatment in an October 2007 letter and there is no 
additional release or indication that he received further 
treatment of record that has not already been associated with 
the claims file.  The veteran was also afforded a VA 
examination in January 2005 and November 2007 in connection 
with his claim that addressed the applicable rating 
provisions.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and SSOCs, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The veteran is currently assigned a noncompensable evaluation 
for his hemorrhoids pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  Under that Diagnostic Code, a noncompensable 
evaluation is for assignment for mild or moderate external or 
internal hemorrhoids.  A 10 percent evaluation is for 
assignment for external or internal hemorrhoids that are 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences.  A 20 percent 
evaluation is warranted for internal or external hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  

The veteran is also service-connected for pruritus ani, which 
is rated under his underlying condition of hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Code 7337.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an initial compensable evaluation 
for hemorrhoids with pruritus ani.  The medical evidence of 
record does not show the veteran to have external or internal 
hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
In this regard, a January 2005 colonoscopy taken at the 
U.M.C. found internal, non-bleeding moderate hemorrhoids.  
Although VA treatment entries and records from G.M.H. dated 
from 2004 to 2006 reflect findings of blood following bowel 
movements, it was not characterized as persistent.  
Importantly, there is no indication in the record that the 
veteran is anemic as a result of his hemorrhoids.  Moreover, 
a February 2006 entry from G.M.H. noted that the veteran had 
experienced bleeding a little since having a scope in January 
2006.  Importantly, physical examination found a little bit 
of hemorrhoids but the impression was Crohn's flare versus 
hemorrhoids.  The veteran is already separately service-
connected for Crohn's disease, which is not part of this 
appeal.  

In March 2006, Dr. G.T.F. stated that he treated the veteran 
for a history of reoccurring and thrombosed hemorrhoids.  
However, Dr. G.T.F. did not provide any evidence to support 
his conclusions.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
Moreover, Dr. G.T.F. is the only physician to state that the 
veteran's hemorrhoids were thrombosed or reoccurring.  
Importantly, a December 2006 record from C.M.G. noted that 
the veteran had internal hemorrhoids.  Most recently during 
the November 2007 VA examination, a colonoscopy found small, 
internal, non bleeding hemorrhoids without mention of 
complication.  Additionally, the veteran testified during his 
DRO hearing that Dr. G.T.F. is not a gastrointestinal 
physician.  As such, the more persuasive evidence of record 
does not indicate that the veteran's hemorrhoids are large or 
thrombotic.  

The Board acknowledges the veteran's testimony that his 
hemorrhoids are sore, painful, bleed persistently and that he 
cannot get them reduced due to his Crohn's disease.  However, 
there are no records from any physician indicating that his 
hemorrhoids are irreducible or that there is persistent 
bleeding due to hemorrhoids.  Further, reports of pain, 
soreness, itching, and documented reports of mild bleeding 
are commensurate with mild or moderate hemorrhoids.  
38 C.F.R. § 4.7, 4.114, Diagnostic Code 7336, 7337.  

Additionally, as the record contains no evidence showing that 
the veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
As such, entitlement to a compensable rating for service-
connected hemorrhoids with pruritus ani is not supported by 
the evidence of record.  See Hart, 21 Vet. App. 505.  
38 C.F.R. § 4.114, Diagnostic Codes 7336-7337. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
hemorrhoids with pruritus ani are so exceptional or unusual 
as to warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2007).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, although the veteran testified that he must 
pull over during his job as a truck driver to use the 
bathroom and there are reports in the record that he went to 
the emergency room for treatment for rectal bleeding, there 
is no indication that his employment is affected to a marked 
degree or that there were frequent periods of hospitalization 
due to the service-connected hemorrhoids with pruritus ani.  
Additionally, the Board finds that the rating criteria to 
evaluate the hemorrhoids and pruritus ani reasonably describe 
the claimant's disability level and symptomatology.  
Therefore, the veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial compensable rating for service-
connected hemorrhoids with pruritus ani is denied.  

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


